             Case 8:20-cr-00146-DOC Document 28 Filed 02/23/21 Page 1 of 1 Page ID #:84
KARREN KENNEY
KENNEY LEGAL DEFENSE
5000 Birch Street, Suite 3000
Newport Beach, CA 92660
(855) 505-5588




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                         CASE NUMBER


                                                                                     SACR 20-00146-DOC
                                                     PLAINTIFF
                                 v.
                                                                     NOTIFICATION RE: APPLICATION FOR BAIL
JASON FONG
                                                                     REVIEW OR RECONSIDERATION OF ORDER
                                                                             SETTING CONDITIONS OF
                                                                            RELEASE OR DETENTION,
                                                   DEFENDANT.                    (18 U.S.C. §3142)

PLEASE TAKE NOTICE that the Request for Hearing on the Application for Review/Reconsideration of Order Setting
Conditions of Release/Detention:

X is approved. The matter is set on calendar for hearing before:
G

G District Judge

❘❘X
  G Magistrate Judge       Karen E. Scott

on       Friday, February 26, 2021                          at   1:00              G a.m. X
                                                                                          G p.m.

in courtroom        6D, via Zoom Webinar                                                          .

G is not approved.

G Other:

     An interpreter is G required X
                                  G is not required. Language
     Defendant is G X in custody G not in custody.

                                                   Clerk, U. S. District Court



     2/23/2021                                Jazmin Dorado                                 714-338-3960
Date                                        Deputy Clerk                                  Contact Phone Number

Notice is electronically made upon transmission of the Notice of Electronic Filing to the following agencies:
cc: G Probation G Interpreter’s Office X G PSA.




             NOTIFICATION RE: APPLICATION FOR BAIL REVIEW OR RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                                           RELEASE OR DETENTION, (18 U.S.C. §3142)
CR-88A (10/09)
